Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 
"22" and "42" have both been used to designate the “memory unit” in Figure 3 and line 3 of page 8.  
“21” and “41” have both been used to designate the “processing unit” in Figure 3 and line 15 of page 8.
“20” and “10” have both been used to designate the “controller” in Figure 3 and lines 12 and 13 of page 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180162444) in view of Na (US 20190176815).
In regards to claim 1, Park teaches a collision mitigation apparatus configured to mitigate a shock to an occupant of a vehicle (Fig 3, [0038] systems including all wheel drive for mitigating collision.) the apparatus comprising: 
a driving unit configured to generate a driving force in a manner of being able to vary a distribution of the driving force to a front wheel and a rear wheel; ([0050] torque to front and rear wheels can be limited based on driving situation. This is varying the distribution of force to front and rear wheels.) and 
an electronic control unit ([0038] electronic chassis control system 1) 
Park does not teach:
when a rearward vehicle collides into the vehicle from behind, 
an electronic control unit having a microprocessor and a memory, wherein
the microprocessor is configured to perform 
predicting whether the rearward vehicle collides into the vehicle; and 
controlling the driving unit so that when it is predicted that the rearward vehicle collides into the vehicle, a difference between a vehicle speed of the vehicle and a vehicle speed of the rearward 
However, Na teaches a controller and control unit, including a memory and a processor ([0030]) that can predict a collision with another vehicle around the own vehicle based on information determined through multiple radars ([0044]). This can include an estimation that another vehicle will collide into the rear of the own vehicle ([0050]). 
Additionally, one of ordinary skill would have understood that reducing the relative speed between the vehicle and a rearward vehicle is the obvious action a regular person would take. Only under exceptional circumstances would a person brake their vehicle upon observing another vehicle speeding towards them from behind, as this would cause the rearward vehicle to be more likely to hit them with more significant force. As such, one of ordinary skill in the art would have understood that any vehicle would preferably reduce the difference in speed between the vehicle and a rearward vehicle. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park by incorporating the teachings of Na and knowledge common in the art. One of ordinary skill would have understood that it is obvious to try adjusting the teachings of Park, in which, instead of a forward collision with drive torque being transferred to the forward wheels, when a rearward collision is predicted, as taught by Na, the torque is instead transferred to the rear wheels. Further, it would have been obvious to one of ordinary skill in the art to reduce the difference in relative speed of the vehicles because this would naturally lessen the impact of the collision and incorporate a memory and processor into the controller. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]). Further, reducing the speed between the 

In regards to claim 5, Na teaches the controller may determine relative speed and relative distance to the approaching speed and determine the likelihood of collision based on a threshold speed and distance ([0048]). This is determining the relative speed and the relative distance and predicting a rearward vehicle collision. The controller uses the results of 4 radars to determine this information and the direction of the obstacle ([0050]). 
Further, one of ordinary skill in the art would have recognized that the controller likely determines the relative speed by taking the difference between the speed of the vehicle and the rearward speed as this is an exceptionally simple and well known physics equation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na, by further incorporating the teachings of Na and knowledge common in the art, such that the direction, relative distance, and relative speed of other objects around the vehicle can be determined using at least in part radars on the vehicle, and the relative speed can be calculated as the difference between the speed of the vehicle and the rearward vehicle. Further, the relative speed and relative distance can be compared to threshold values to determine the likelihood of a collision. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]). Further, one of ordinary skill in the art 

In regards to claim 6, Na teaches comparing the relative distance with a threshold distance ([0048]), which one of ordinary skill would have understood may be a predetermined value. Further, Na teaches comparing a relative speed with a threshold speed, ([0048]), which as one of ordinary skill would have understood may be determined as the difference of the vehicle speed and the rearward vehicle speed and may be negative when the rearward vehicle has a greater speed than the speed of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the apparatus of Park, as already modified by Na and knowledge common in the art, by further incorporating the teachings of Na, such that the relative distance is compared to a predetermined threshold distance, the relative speed may be negative when the rearward vehicle gets closer to the vehicle, and when a rearward collision has been determined to be likely, driving force may be distributed to the rear wheels. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]).

In regards to claim 7, Park teaches a collision mitigation apparatus configured to mitigate a shock to an occupant of a vehicle (Fig 3, [0038] systems including all wheel drive for mitigating collision.) 
the apparatus comprising: 

an electronic control unit ([0038] electronic chassis control system 1)
Park does not teach: 
when a rearward vehicle collides into the vehicle from behind, 
an electronic control unit having a microprocessor and a memory, wherein 
the microprocessor is configured to function as: 
a collision prediction unit configured to predict whether the rearward vehicle collides into the vehicle; and 
a drive force control unit configured to control the driving unit so that when it is predicted by the collision prediction unit that the rearward vehicle collides into the vehicle, a difference between a vehicle speed of the vehicle and a vehicle speed of the rearward vehicle reduces and a driving force of the rear wheel is greater than a driving force of the front wheel immediately before the rearward vehicle collides into the vehicle.
However, Na teaches a controller and control unit, including a memory and a processor ([0030]) that can predict a collision with another vehicle around the own vehicle based on information determined through multiple radars ([0044]) which is a collision prediction unit. This can include an estimation that another vehicle will collide into the rear of the own vehicle ([0050]). 
Additionally, one of ordinary skill would have understood that reducing the relative speed between the vehicle and a rearward vehicle is the obvious action a regular person would take. Only under exceptional circumstances would a person brake their vehicle upon observing another vehicle speeding towards them from behind, as this would cause the rearward vehicle to be more likely to hit 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park by incorporating the teachings of Na and knowledge common in the art. One of ordinary skill would have understood that it is obvious to try adjusting the teachings of Park, in which, instead of a forward collision with drive torque being transferred to the forward wheels, when a rearward collision is predicted, as taught by Na, the torque is instead transferred to the rear wheels. Further, it would have been obvious to one of ordinary skill in the art to reduce the difference in relative speed of the vehicles because this would naturally lessen the impact of the collision and incorporate a memory and processor into the controller. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]). Further, reducing the speed between the vehicle and the rearward vehicle, one of ordinary skill in the art would have recognized is advantageous because it lessens the impact of the collision, whereas, slowing down or braking would worsen the effect of the collision. Further, transferring torque to nearer the point of impact of the collision may improve collision performance, while interfering less substantially with driving control (Park [0005]), which is equally valid when a rearward collision is predicted.

In regards to claim 11, Na teaches the controller may determine relative speed and relative distance to the approaching speed and determine the likelihood of collision based on a threshold speed and distance ([0048]). This is determining the relative speed and the relative distance and predicting a 
Further, one of ordinary skill in the art would have recognized that the controller likely determines the relative speed by taking the difference between the speed of the vehicle and the rearward speed as this is an exceptionally simple and well known physics equation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na, by further incorporating the teachings of Na and knowledge common in the art, such that the direction, relative distance, and relative speed of other objects around the vehicle can be determined using at least in part radars on the vehicle, and the relative speed can be calculated as the difference between the speed of the vehicle and the rearward vehicle. Further, the relative speed and relative distance can be compared to threshold values to determine the likelihood of a collision. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]). Further, one of ordinary skill in the art would have recognized that the simplest way to determine the relative speed is to subtract the vehicle’s speed from the speed of the rearward vehicle. This is a computationally quick and well known calculation that can be used to provide useful information for maintaining vehicle safety.

In regards to claim 12, Na teaches comparing the relative distance with a threshold distance ([0048]), which one of ordinary skill would have understood may be a predetermined value. Further, Na teaches comparing a relative speed with a threshold speed, ([0048]), which as one of ordinary skill would have understood may be determined as the difference of the vehicle speed and the rearward 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the apparatus of Park, as already modified by Na and knowledge common in the art, by further incorporating the teachings of Na, such that the relative distance is compared to a predetermined threshold distance, the relative speed may be negative when the rearward vehicle gets closer to the vehicle, and when a rearward collision has been determined to be likely, driving force may be distributed to the rear wheels. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]).

In regards to claim 13, Park teaches a collision mitigation method configured to mitigate a shock to an occupant of a vehicle (Fig 1) the vehicle including a driving unit configured to generate a driving force in a manner of being able to vary a distribution of the driving force to a front wheel and a rear wheel, ([0050] torque to front and rear wheels can be limited based on driving situation. This is varying the distribution of force to front and rear wheels.)
Park does not teach: 
when a rearward vehicle collides into the vehicle from behind,
the method comprising: 
predicting whether the rearward vehicle collides into the vehicle; and 
controlling the driving unit so that when it is predicted that the rearward vehicle collides into the vehicle, a difference between a vehicle speed of the vehicle and a vehicle speed of the rearward 
However, Na teaches a controller and control unit, including a memory and a processor ([0030]) that can predict a collision with another vehicle around the own vehicle based on information determined through multiple radars ([0044]). This can include an estimation that another vehicle will collide into the rear of the own vehicle ([0050]). 
Additionally, one of ordinary skill would have understood that reducing the relative speed between the vehicle and a rearward vehicle is the obvious action a regular person would take. Only under exceptional circumstances would a person brake their vehicle upon observing another vehicle speeding towards them from behind, as this would cause the rearward vehicle to be more likely to hit them with more significant force. As such, one of ordinary skill in the art would have understood that any vehicle would preferably reduce the difference in speed between the vehicle and a rearward vehicle. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision method of Park by incorporating the teachings of Na and knowledge common in the art. One of ordinary skill would have understood that it is obvious to try adjusting the teachings of Park, in which, instead of a forward collision with drive torque being transferred to the forward wheels, when a rearward collision is predicted, as taught by Na, the torque is instead transferred to the rear wheels. This may begin with a step of predicting a collision based on information determined from multiple radars. Further, it would have been obvious to one of ordinary skill in the art to include steps of reducing the difference in relative speed of the vehicles because this would naturally lessen the impact of the collision. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the 

In regards to claim 17, Na teaches the controller may determine relative speed and relative distance to the approaching speed and determine the likelihood of collision based on a threshold speed and distance ([0048]). This is determining the relative speed and the relative distance and predicting a rearward vehicle collision. The controller uses the results of 4 radars to determine this information and the direction of the obstacle ([0050]). 
Further, one of ordinary skill in the art would have recognized that the controller likely determines the relative speed by taking the difference between the speed of the vehicle and the rearward speed as this is an exceptionally simple and well known physics equation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision method of Park, as already modified by Na, by further incorporating the teachings of Na and knowledge common in the art, such that the method includes steps of determining the direction, relative distance, and relative speed of other objects around the vehicle at least in part based on radars on the vehicle, and a step of calculating the relative speed as the difference between the speed of the vehicle and the rearward vehicle. Further, the method may also be modified to include steps of comparing the relative speed and relative distance to threshold values to determine the likelihood of a collision. 


In regards to claim 18, Na teaches comparing the relative distance with a threshold distance ([0048]), which one of ordinary skill would have understood may be a predetermined value. Further, Na teaches comparing a relative speed with a threshold speed, ([0048]), which as one of ordinary skill would have understood may be determined as the difference of the vehicle speed and the rearward vehicle speed and may be negative when the rearward vehicle has a greater speed than the speed of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of Park, as already modified by Na and knowledge common in the art, by further incorporating the teachings of Na, such that the method includes steps of comparing the relative distance to a predetermined threshold distance, where the relative speed may be negative when the rearward vehicle gets closer to the vehicle, and when a rearward collision has been determined to be likely, driving force may be distributed to the rear wheels. 
The motivation to do so is that, as acknowledged by Na, predicting a collision based on the relative speed, distance, direction and comparisons to threshold values may be used to minimize the influence of the collision while ensuring vehicle safety ([0070]).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Na, in further view of Oba (US 20190329791).
In regards to claim 2, Park, as modified by Na, teaches the apparatus according to claim 1, wherein 
Park, as modified by Na, does not teach: 
the vehicle is a self-driving vehicle with a self-drive function, 
the apparatus further comprises 
a driving level switching portion configured to switch a driving automation level to a first driving automation level involving a driver responsibility to monitor surroundings during traveling or a second driving automation level not involving the driver responsibility to monitor the surroundings during traveling, and
the microprocessor is configured to perform 
the controlling including controlling the driving unit so that when the driving automation level is switched to the second driving automation level by the driving level switching portion and it is predicted that the rearward vehicle collides into the vehicle, the difference between the vehicle speed of the vehicle and the vehicle speed of the rearward vehicle reduces and the driving force of the rear wheel is greater than the driving force of the front wheel immediately before the rearward vehicle collides into the vehicle.
However, Oba teaches an automation level setting section that can adjust the current and future acceptable automation level of the vehicle based on map information ([0124], [0125]). This is a driving level switching portion configured to change the driving level between a first level of control where the driver has to pay more attention to the surroundings and a higher automation level where less attention is required (Fig 4). 

The motivation to do so is that, as acknowledged by Oba, determining the allowable automation levels based on map information and a switch section that can switch between different automation levels allows for improved safety when in an autonomous mode and manual mode ([0008]).

In regards to claim 8, Parks, as modified by Na, teaches the apparatus according to claim 7, wherein 
Park, as modified by Na, does not teach:
the vehicle is a self-driving vehicle with a self-drive function, 
the apparatus further comprises 
a driving level switching portion configured to switch a driving automation level to a first driving automation level involving a driver responsibility to monitor surroundings during traveling or a second driving automation level not involving the driver responsibility to monitor the surroundings during traveling, and 
the drive force control unit controls the driving unit so that when the driving automation level is switched to the second driving automation level by the driving level switching portion and it is predicted by the collision prediction unit that the rearward vehicle collides into the vehicle, the difference between the vehicle speed of the vehicle and the vehicle speed of the rearward vehicle reduces and the 
However, Oba teaches an automation level setting section that can adjust the current and future acceptable automation level of the vehicle based on map information ([0124], [0125]). This is a driving level switching portion configured to change the driving level between a first level of control where the driver has to pay more attention to the surroundings and a higher automation level where less attention is required (Fig 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na and knowledge common in the art,  by incorporating the teachings of Oba such that the apparatus includes an autonomous level switch section that can switch the vehicle between different levels of autonomous and driver control and in the higher autonomous levels the drive force can be distributed more towards the rear wheel when a rearward collision is predicted.
The motivation to do so is that, as acknowledged by Oba, determining the allowable automation levels based on map information and a switch section that can switch between different automation levels allows for improved safety when in an autonomous mode and manual mode ([0008]).

In regards to claim 14, Park, as modified by Na, teaches the method according to claim 13, wherein 
Park, as modified by Na, does not teach: 
the vehicle is a self-driving vehicle with a self-drive function, the vehicle further 
the method further comprises 

the controlling incudes controlling the driving unit so that when the driving automation level is switched to the second driving automation level and it is predicted that the rearward vehicle collides into the vehicle, the difference between the vehicle speed of the vehicle and the vehicle speed of the rearward vehicle reduces and the driving force of the rear wheel is greater than the driving force of the front wheel immediately before the rearward vehicle collides into the vehicle.
However, Oba teaches an automation level setting section that can adjust the current and future acceptable automation level of the vehicle based on map information ([0124], [0125]). This is a driving level switching portion configured to change the driving level between a first level of control where the driver has to pay more attention to the surroundings and a higher automation level where less attention is required (Fig 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision method of Park, as already modified by Na and knowledge common in the art, by incorporating the teachings of Oba such that the method includes steps of operating an autonomous level switch section that can switch the vehicle between different levels of autonomous and driver control and in the higher autonomous levels the drive force can be distributed more towards the rear wheel when a rearward collision is predicted.
The motivation to do so is that, as acknowledged by Oba, determining the allowable automation levels based on map information and a switch section that can switch between different automation levels allows for improved safety when in an autonomous mode and manual mode ([0008]).

Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Na, in further view of Jones (US 20070012493).
In regards to claim 3, Park, as modified by Na, teaches the apparatus according to claim 1, wherein 
Park, as modified by Na, does not teach:
the driving unit includes a front driving unit driving the front wheel and a rear driving unit driving the rear wheel, 
the front driving unit is configured by a motor-generator, and 
the microprocessor is configured to perform 
the controlling including controlling the driving unit so that when it is predicted that the rearward vehicle collides into the vehicle, the front driving unit generates a regenerative torque and the rear driving unit generates a driving torque.
However, Jones teaches a vehicle that uses a two motor generator system to control the front and rear wheels respectively ([0030]). Further, Jones teaches that one motor generator setup may be generating, while the other applies torque ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na and knowledge common in the art, by incorporating the teachings of Jones, such that the vehicle has a motor generator controlling the front wheels and a different motor generator controlling the rear wheels, and when drive force is distributed to the rear wheels, the front wheels generate energy, which is a caused by a regenerative torque. 
The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]). 

In regards to claim 4, Jones teaches a vehicle that uses a motor generator to control the front wheels and a different motor generator that controls the rear wheels ([0030]). 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na, Jones, and knowledge common in the art, by further incorporating the teachings of Jones such that the vehicle includes a first motor generator controlling the front wheels and a second motor generator controlling the rear wheels. 
The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]). 

In regards to claim 9, Park, as modified by Na, teaches the apparatus according to claim 7, wherein 
Park, as modified by Na, does not teach: 
the driving unit includes a front driving unit driving the front wheel and a rear driving unit driving the rear wheel, 
the front driving unit is configured by a motor-generator, and 
the drive force control unit controls the driving unit so that when it is predicted by the collision prediction unit that the rearward vehicle collides into the vehicle, the front driving unit generates a regenerative torque and the rear driving unit generates a driving torque.
However, Jones teaches a vehicle that uses a two motor generator system to control the front and rear wheels respectively ([0030]). Further, Jones teaches that one motor generator setup may be generating, while the other applies torque ([0028]). 

The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]). 

In regards to claim 10, Jones teaches a vehicle that uses a motor generator to control the front wheels and a different motor generator that controls the rear wheels ([0030]). 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the collision apparatus of Park, as already modified by Na, Jones, and knowledge common in the art, by further incorporating the teachings of Jones such that the vehicle includes a first motor generator controlling the front wheels and a second motor generator controlling the rear wheels. 
The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]). 

In regards to claim 15, Park, as modified by Na, teaches the method according to claim 13, wherein 
Park, as modified by Na, does not teach: 

the front driving unit is configured by a motor-generator, and 
the controlling includes controlling the driving unit so that when it is predicted unit that the rearward vehicle collides into the vehicle, the front driving unit generates a regenerative torque and the rear driving unit generates a driving torque.
However, Jones teaches a vehicle that uses a two motor generator system to control the front and rear wheels respectively ([0030]). Further, Jones teaches that one motor generator setup may be generating, while the other applies torque ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision method of Park, as already modified by Na and knowledge common in the art, by incorporating the teachings of Jones, such that the vehicle has a motor generator controlling the front wheels and a different motor generator controlling the rear wheels, and when drive force is distributed to the rear wheels, the front wheels generate energy, which is a caused by a regenerative torque. 
The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]).

In regards to claim 16, Jones teaches a vehicle that uses a motor generator to control the front wheels and a different motor generator that controls the rear wheels ([0030]). 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the collision method of Park, as already modified by Na, Jones, and knowledge 
The motivation to do so is that, as acknowledged by Jones, multiple motor generators, one for the front wheels and one for the rear wheels allows for greater fuel economy compared to standard hybrid vehicles ([0011]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al. (US 20110218713) teaches a system and method that can predict a rearward collision and adjust a seat position based on this prediction to further ensure the safety of a passenger.
Lian et al. (US 20180237001) teaches a system and method that can determine a rearward collision is likely to happen after a tire has blown out and can take actions based on individually controlled wheels to mitigate the collisions effects or avoid a collision entirely. 
Lee et al. (US 20190308611) teaches a system and method that adjusts the stiffness of suspension based on the driving and road conditions and may determine the risk of a collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661